Citation Nr: 1217582	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial evaluation in excess of 30 percent before September 8, 2005 and in excess of 70 percent effective September 8, 2005 for service-connected generalized anxiety disorder (GAD).

5.  Entitlement to an evaluation in excess of 10 percent for service-connected right ankle sprain with right leg pain.

6.  Entitlement to an evaluation in excess of 10 percent for service-connected left ankle sprain with left leg pain.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1991.

This matter comes to the Board of Veterans' Appeals on appeal from an August 2005 rating decision by which the RO, in pertinent part, denied entitlement to service connection for GERD, a left knee disability, and tinnitus and denied entitlement to increased ratings for service-connected right ankle sprain with right leg pain and for service-connected left ankle sprain with left leg pain.  In that rating decision, the RO granted service connection for GAD and assigned a 30 percent disability rating effective March 23, 2004.  The Veteran contested the initial disability rating assigned, and by July 2006 rating decision, the RO granted a 70 percent evaluation effective September 8, 2005.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Veteran was scheduled for a hearing via video teleconference before the undersigned Veterans Law Judge on the date upon which the withdrawal of the appeal was received, and the hearing was not held.  

FINDINGS OF FACT

1.  Through a written communication to the Board received in April 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for GERD.

2.  Through a written communication to the Board received in April 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for a left knee disability.

3.  Through a written communication to the Board received in April 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for tinnitus.

4.  Through a written communication to the Board received in April 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding the issue of entitlement to an initial evaluation in excess of 30 percent before September 8, 2005 and in excess of 70 percent effective September 8, 2005 for service-connected GAD.

5.  Through a written communication to the Board received in April 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding the issue of entitlement to an evaluation in excess of 10 percent for service-connected right ankle sprain with right leg pain.

6.  Through a written communication to the Board received in April 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding the issue of entitlement to an evaluation in excess of 10 percent for service-connected left ankle sprain with left leg pain.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran regarding the issue of entitlement to service connection for GERD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of a substantive appeal by the Veteran regarding the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal by the Veteran regarding the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal by the Veteran regarding the issue of entitlement to an initial evaluation in excess of 30 percent before September 8, 2005 and in excess of 70 percent effective September 8, 2005 for service-connected GAD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

5.  The criteria for withdrawal of a substantive appeal by the Veteran regarding the issue of entitlement to an evaluation in excess of 10 percent for service-connected right ankle sprain with right leg pain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

6.  The criteria for withdrawal of a substantive appeal by the Veteran regarding the issue of entitlement to an evaluation in excess of 10 percent for service-connected left ankle sprain with left leg pain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204.

In April 2012, the Veteran withdrew his appeal regarding all issues noted above, and there remain no allegations of error of fact or law for appellate consideration.  In essence, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, the Board is without jurisdiction to review the appeal with respect to the issues enumerated above, and they are dismissed without prejudice.  


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the issue of entitlement to service connection for GERD is dismissed.

The appeal of the issue of entitlement to service connection for a left knee disability is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.

The appeal of the issue of entitlement to an initial evaluation in excess of 30 percent before September 8, 2005 and in excess of 70 percent effective September 8, 2005 for service-connected GAD is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for service-connected right ankle sprain with right leg pain is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for service-connected left ankle sprain with left leg pain is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


